Citation Nr: 0943559	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-38 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
February 1968.   His decorations include a Purple Heart.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that in a rating decision of July 2009, the 
RO granted a total disability rating for compensation 
purposes.  Therefore, the issue is no longer on appeal.  

In February 2007, the appellant and his spouse testified at a 
videoconference hearing before the undersigned.  A transcript 
of the hearing has been associated with the claim file.

In July 2007, the Board remanded the claim for further 
development.  The RO has only partially complied with the 
Board's request regarding the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In the instant case, additional development is required in 
order to fulfill VA's obligations to assist the Veteran in 
the development of the claim.  Specifically, further 
clarification is required in order to determine whether and 
to what extent a current back disability is secondary to the 
Veteran's service-connected gunshot wound residuals of the 
left arm/shoulder, right buttock and flank, and/or wound of 
the abdomen.  

It is noted that a previous Board remand in July 2007 
instructed the RO to obtain an examination which included an 
opinion as to the approximate percentage of the back disorder 
attributable to the service connected disabilities.  If such 
an approximation was not possible, the examiner was to be 
requested to so state.  While an examination and opinion were 
obtained, the Board notes that an approximate percentage was 
not provided and the examiner did not state that it was not 
possible to provide the same.  In this regard, it is noted 
that remand instructions of the Board are neither optional 
nor discretionary.  Indeed, the Board errs as a matter of law 
when it fails to ensure compliance, and further remand will 
be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, while the examiner relates a current back 
disability to his service-connected wound residuals, it is 
not entirely clear what specific present disability he was 
referring to.  Indeed, the appellant has been diagnosed with 
several disabilities of the back including: marked narrowing 
of the L4-L5 intervertebral disc spaces with changes of 
degenerative discogenic disease, lumbar spondylosis at 
multiple levels, most prominently at the L4-L5 level, lumbar 
facet syndrome, lumbar IVD degeneration, low back pain and 
paravertebral myofibrosis.  In order to properly evaluate the 
claim and assign any eventual rating, it is necessary to 
establish exactly what current disorder is secondary to 
service-connected disability.  


Furthermore, if the examiner now finds that a current back 
disability is not related to service or a service-connected 
disability, he must provide a clear rationale in support of 
that conclusion.  The claims folder must be reviewed in 
conjunction 




Accordingly, the case is REMANDED for the following action:

1. The RO should contact the VA 
examiner who conducted the May 2008 
examination and request that he clarify 
which back disability or disabilities 
are related to the appellant's combat 
injuries.  The RO should inform the 
examiner that the appellant has been 
diagnosed with multiple back 
disabilities to include: marked 
narrowing of the L4-L5 intervertebral 
disc spaces with changes of 
degenerative discogenic disease, lumbar 
spondylosis at multiple levels, most 
prominently at the L4-L5 level, lumbar 
facet syndrome, lumbar IVD 
degeneration, low back pain and 
paravertebral myofibrosis.  For each 
back disability that the examiner 
identifies as being related to the 
combat injuries, the examiner is 
requested to express an opinion as to 
the approximate percentage of the back 
disability attributable to the service 
connected combat injuries.  If an 
approximation is not possible, the 
examiner should so state.  Furthermore, 
if the examiner now finds that a 
current back disability is not related 
to service or a service-connected 
disability, he must provide a clear 
rationale in support of that 
conclusion.  The claims folder must be 
reviewed in conjunction with this 
request.  If the examiner who conducted 
the May 2008 examination is no longer 
available, then another comparably 
qualified examiner may respond in his 
place.  








The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


